Citation Nr: 0433595	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  03-14 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD) with anxiety reaction.  

2.  Whether an April 9, 2001 rating decision wherein the 
M&ROC granted entitlement to service connection for tinnitus 
with assignment of a 10 percent evaluation constituted clear 
and unmistakable error (CUE).

3.  Entitlement to separate 10 percent evaluations for each 
ear pursuant to the provisions of 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2004), for the veteran's bilateral 
tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to May 
1970.

His claims come before the Board of Veterans' Appeals (Board) 
on appeal from June 2002 and March 2003 rating decisions 
issued by the Department of Veterans Affairs (VA) Medical and 
Regional Office Center (M&ROC) in Sioux Falls, South Dakota.  
The veteran testified in support of his claim for an 
evaluation in excess of 30 percent for PTSD with anxiety 
reaction at a hearing held before a Hearing Officer at the 
M&ROC in May 2003.  A transcript of his testimony has been 
associated with his claims file.

The M&ROC has certified for appeal two issues: entitlement to 
an increased evaluation for PTSD and whether CUE was made by 
the M&ROC in not assigning a separate compensable evaluation 
for each ear for tinnitus in an April 9, 2001 rating 
decision.  However, the Board has recharacterized the latter 
issue on appeal as two separate issues, recognizing both the 
veteran's and his representative's assertions of error in the 
April 9, 2001 rating decision and their assertions that 
tinnitus should be assigned two 10 percent evaluations, one 
for each ear.  

The veteran is not prejudiced by the Board's 
recharacterization of the issues certified for appeal in that 
the pertinent rating decision and statement of the case 
include notice of the laws and regulations pertinent to CUE 
claims and evaluations of tinnitus as well as a discussion of 
the reasons and bases for the denial of benefits under such 
laws and regulations.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to his claim for an evaluation in excess of 30 
percent for PTSD with anxiety reaction.  

2.  The provisions of the VCAA are inapplicable to the 
veteran's claim for revision of an April 9, 2001 rating 
decision on the basis of CUE.  

3.  VA is not required to comply with the provisions of the 
VCAA with regard to the veteran's claim for a separate 10 
percent evaluation for each ear for tinnitus. 

4.  PTSD, which primarily manifests as nightmares and 
flashbacks of Vietnam, difficulty sleeping and getting along 
with others, mood disturbances, anxiety, irritability, anger 
and vague, passive thoughts of suicide without plan or 
intent, causes mild to moderate impairment and is under 
reasonable control.   

5.  In an April 9, 2001 rating decision, the M&ROC granted 
entitlement to service connection for bilateral tinnitus and 
assigned that disability an evaluation of 10 percent.

6.  The veteran did not appeal the M&ROC's April 9, 2001 
decision.

7.  The correct facts, as they were known at that time, were 
before the M&ROC on April 9, 2001, and the M&ROC correctly 
applied the statutory and regulatory provisions then in 
effect.


8.  The April 9, 2001 rating decision does not contain any 
error of fact or law, that when called to the attention of 
later reviewers, compels the conclusion, to which reasonable 
minds could not differ, that the results would have been 
different manifestly different but for the error.

9.  The 10 percent rating awarded to the veteran is the 
maximum disability rating allowed for tinnitus under 
38 C.F.R. § 4.87, Code 6260 (2004).  

10.  The VA Office of the General Counsel has determined that 
separate ratings for tinnitus for each ear may not be 
assigned under Diagnostic Code 6260 or any other diagnostic 
code.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD with anxiety reaction have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 4.1-4.7, 4.10, 4.130, Diagnostic Code 9411 
(2004).

2.  The April 9, 2001 rating decision, wherein the M&ROC 
service connection for tinnitus with assignment of a 10 
percent evaluation, is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001). 

3.  The April 9, 2001 rating decision, in which the M&ROC 
granted the veteran service connection for tinnitus and 
assigned that disability an evaluation of 10 percent, does 
not involve CUE.  38 C.F.R. § 3.105(a) (2004).

4.  The veteran's claim for separate 10 percent disability 
ratings for tinnitus of each ear pursuant to the provisions 
of 38 C.F.R. § 4.87, Diagnostic Code 6260 (2004) is denied as 
a matter of law.  38 U.S.C.A. §§ 1155, 5107A, 7104(c) (West 
2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2004) (and as 
amended at 68 Fed. Reg. 25823, May 14, 2003); Sabonis v. 
Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 2-03.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter: Duties to Notify and to Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004).  

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of the information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has indicated that notice under the VCAA must be given prior 
to an initial unfavorable decision by the agency of original 
jurisdiction.  In Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 119-20 (2004) (replacing and withdrawing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the CAVC 
held that the VCAA requires VA to provide notice, consistent 
with the requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 
3.159(b), and Quartuccio, that informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  

The CAVC further held that, in what can be considered a 
fourth element of the requisite notice, VA must request the 
claimant to provide any evidence in his possession that 
pertains to the claim, under 38 C.F.R. § 3.159(b).  Id. at 
120-21.  

The CAVC clarified that VA's regulations implementing amended 
section 5103(a) apply to cases pending before VA on November 
9, 2000, even if the M&ROC decision was issued before that 
date, and that, where notice was not mandated at the time of 
the initial M&ROC decision, it was not error to provide 
remedial notice after such initial decision.  Id. at 120, 
122-124. 

The CAVC has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In a Written Brief Presentation dated 
July 2004, the veteran's representative argues that, with 
regard to all of the claims now on appeal, VA has not ensured 
such compliance.  As explained below, however, the Board 
disagrees.  

Increased Evaluation for PTSD

The Board specifically finds that, with regard to the 
veteran's claim of entitlement to an evaluation in excess of 
30 percent for PTSD with anxiety reaction, VA strictly 
complied with the notification and assistance provisions of 
the VCAA such that the Board's decision to proceed in 
adjudicating that claim does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  

The Board has considered whether the requirements of the VCAA 
have been fulfilled.

First, there is no issue as to the substantial completeness 
of the application.  38 U.S.C.A. § 5102 (West 2002).  The May 
2002 claim appeared substantially complete on its face.  The 
veteran has clearly identified the disability in question and 
the benefit sought.  He requested entitlement to an increased 
evaluation for PTSD.  Further, he referenced the bases for 
the claim.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  

The veteran has been advised of the type of evidence lacking 
to demonstrate entitlement to the benefit sought with the 
June 2002 rating decision, May 2003 statement of the case, 
and June 2002 letter from the M&ROC explaining the provisions 
of the VCAA.  The June 2002 letter specifically provided the 
veteran with notice of the VCAA and explained the respective 
rights and responsibilities under the VCAA.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The M&ROC 
obtained and reviewed the VA medical records.  

There is no indication that there is any other probative 
evidence available that has not been obtained concerning the 
issue on appeal.  By the June 2002 letter from the M&ROC and 
the May 2003 statement of the case, the veteran was clearly 
advised as to which portion of evidence is to be provided by 
him and which portion is to be provided by VA.  The May 2003 
statement of the case contains the specific criteria of the 
VCAA of 2000, and the M&ROC made clear that it had fully 
applied them to the veteran's case at hand.  That requirement 
of VA has been satisfied, and there is no additional evidence 
that needs to be provided.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The requirements of the VCAA have been substantially met by 
the M&ROC.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  VA has satisfied its 
duties to inform and assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  

Additionally, it is noted that in a recent decision, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (CAFC) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  

The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  In the instant case, the veteran was provided with 
initial notice of the provisions of the VCAA and its effect 
on the development of his claim in the June 2002 letter from 
the M&ROC.  

That letter did indicate that the veteran should respond 
within 60 days but the statement of the case was not issued 
until nearly a year had passed and then the veteran received 
a de novo review.  He provided oral testimony before a 
Hearing Officer at the M&ROC, and his testimony was reduced 
to a transcript which has been associated with the claims 
file.  Additional review of his claim was undertaken and the 
M&ROC issued a supplemental statement of the case in 
September 2003.

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he has had more 
than two years to respond to that June 2002 VCAA notice, and 
that he has given no indication of additional evidence that 
has not been obtained, the Board has concluded that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

In any event, revisions to 38 U.S.C.A. § 5103 contained in 
the recently-enacted Veterans Benefits Act of 2003, which 
was made effective retroactively to November 9, 2000, the 
effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and his representative of the information needed to 
complete an application for benefits.  See the Veterans 
Benefits Act of 2003, P.L. 108-183, § ___, 117 Stat. 2651, 
___ (Dec. 16, 2003) [to be codified at 38 U.S.C. § 5103(b)].  
As noted above, there is no deficiency in the veteran's case 
at hand, nor would there be otherwise by operation of the 
new law.  

It is noted that the veteran was afforded a VA examination in 
June 2003 addressing the current nature and extent of 
severity of his PTSD.  Accordingly, additional examination of 
the veteran is not warranted.  The requirements of the VCAA 
have been substantially met by the M&ROC.  Every possible 
avenue of assistance has been explored, and the veteran has 
had ample notice of what might be required or helpful to his 
case.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  The Board finds that there 
will be no prejudice to the appellant if the Board decides 
his appeal at this time and the Board will, therefore, 
proceed to consider the appellant's claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Finally, it is noted that the United States Court of Appeals 
for Veterans Claims (CAVC) decision in Pelegrini, supra, 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

In this case, the initial AOJ decision was made subsequent to 
June 2002, when the veteran was notified of the VCAA.  
Accordingly, the M&ROC has complied with the procedural 
directives of Pelegrini, supra. 

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  


This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.   The June 2002 notice in essence invited the veteran 
to submit any evidence he had regarding the matter at issue.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).


CUE

The issue of whether a valid claim of CUE has been raised 
and, if so, whether CUE is established, is legal in nature, 
and its outcome is determined by the interpretation and 
application of the law and regulations rather than by 
consideration of conflicting or disputed evidence.  

The CAVC has held that the VCAA does not affect matters on 
appeal when the question is limited to statutory 
interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Smith v. Gober, 14 Vet. App. 227, 231-32 (2002); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law).  



Furthermore, an allegation of CUE is fundamentally different 
from other VA adjudicative determinations since it is not by 
itself a claim for benefits but rather a collateral attack 
against a prior final decision.  Livesay, supra.  Thus, an 
individual seeking a revision of a final decision based upon 
CUE pursuant to 38 C.F.R. § 3.105(a) is not a "claimant," as 
defined by 38 U.S.C. § 5100.  Consequently, the VCAA is not 
applicable in the present case as to the issue of CUE in the  
April 2001 rating decision.  


Separate Evaluations of 10% for Tinnitus

The CAVC has held that the VCAA does not affect matters on 
appeal when the question is limited to statutory 
interpretation.  See generally Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Livesay v. Principi, 15 Vet. App. 
165 (2001) (en banc) (holding that the VCAA is not applicable 
where it could not affect a pending matter and could have no 
application as a matter of law); Smith v. Gober, 14 Vet. App. 
227, 231-32 (2000); Mason v. Principi, 16 Vet. App. 129, 132 
(2002); Manning v. Principi, 16 Vet. App. 534, 542-3 (2002) 
and cases cited therein.  

In addition, the VA General Counsel has held that VA is not 
required under 38 U.S.C. § 5103(a) to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  VAOPGCPREC 
5-04.  

In the present case, the issue before the Board is a legal 
one as there is no dispute as to the essential facts required 
to resolve the matter.  The outcome of the appeal is governed 
by the interpretation and application of the law and 
regulations rather than by consideration of the adequacy of 
the evidence or resolving conflicting evidence.  Accordingly, 
the notice and duty to assist provisions of the VCAA are 
inapplicable and no further development under the VCAA is 
required.  


Increased Evaluation for PTSD

The veteran seeks an increased evaluation for his service-
connected psychiatric disability.  In written statements 
submitted during the course of this appeal and during his May 
2003 RO hearing, the veteran alleged that the 30 percent 
evaluation assigned this disability did not accurately 
reflect the severity of his psychiatric symptomatology and 
should be increased to 70 percent.  He contended that this 
symptomatology had worsened, resulting in social isolation, 
an inability to work, thoughts of suicide, obsessional 
rituals, weekly panic attacks, depression, anger, a neglect 
of personal hygiene, and memory problems.  He questioned why, 
when he had a VA examination in June 2003, the examiner 
focused on the fact that he had been married for in excess of 
30 years and employed for 25 years, but did not consider that 
the marriage had had its ups and downs and that he had worked 
in an isolated setting.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2004).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2004).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the M&ROC has evaluated the veteran's PTSD and 
anxiety reaction as 30 percent disabling pursuant to 
Diagnostic Codes 9400 and 9411, which are governed by the 
General Rating Formula for Mental Disorders.  According to 
that formula, a 30 percent evaluation is assignable for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation is assignable for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411 (2004).

A 70 percent evaluation is assignable where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, DC 
9411.

A 100 percent evaluation is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, DC 9411. 

Words such as "considerable" and "severe" are not defined in 
the VA Schedule for Rating Disabilities. Rather than applying 
a mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2004).  It should also be noted that 
use of terminology such as "moderate" and "severe" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 4.2, 
4.6 (2003).

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 (2004) demonstrates 
that the symptoms after that phrase are not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

It is not required to find the presence of all, most, or even 
some, of the enumerated symptoms recited for particular 
ratings.  Id. 

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptoms contemplated for each rating, in addition to 
permitting consideration of other symptoms, particular to 
each veteran and disorder, and the effect of those symptoms 
on the claimant's social and work situation.  Id.  

The evidence considered in determining the level of 
impairment under 38 C.F.R. § 4.130 (2004) is not restricted 
to symptoms provided in that diagnostic code.  Id. at 443.  

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.

If the evidence demonstrates that a claimant suffers symptoms 
or effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
that diagnostic code, the appropriate, equivalent rating will 
be assigned.  Id.

Under the revised criteria when evaluating a mental disorder, 
the rating agency shall consider the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126 (2004).

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  Id.

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) [citing American Psychiatric Association, 
Diagnostic And Statistical Manual For Mental Disorders 32 
(4th ed. 1994)] (DSM-IV)].  

GAF scores ranging between 71 to 80 reflect that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) and result in no more than slight impairment 
in social, occupational, or school functioning (e.g., 
temporarily falling behind in schoolwork).  DSM-IV at 32.  
GAF scores ranging between 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Id.

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Id.  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  Id.

Based on the evidence and reasoning noted below, the Board 
finds that the veteran's PTSD and anxiety reaction disability 
picture does not more nearly approximate the criteria for an 
evaluation in excess of 30 percent under Diagnostic Code 
9411. 

As previously indicated, the veteran had active service from 
August 1962 to May 1970.  During this time period, his 
brother died, and thereafter, he suffered an anxiety 
reaction.  This necessitated follow-up psychiatric treatment 
at a hospital.  On separation examination conducted in May 
1970, the veteran reported nervous trouble and an examiner 
noted a normal clinical psychiatric evaluation.  

Following discharge, beginning in July 1970, during a VA 
neuropsychiatric examination, the veteran began to express 
complaints associated with his mental health.  In July 1970, 
a neuropsychiatrist noted multiple symptoms attributable to a 
schizophrenic personality and one symptom, anxiety, 
attributable to an anxiety reaction.  

Based, in part, on the report of this examination, in a 
rating decision dated August 1970, the M&ROC granted the 
veteran service connection for a psychiatric disability, then 
characterized as anxiety reaction, chronic, superimposed on 
schizophrenic personality.  The M&ROC assigned this 
disability an evaluation of 30 percent.  

During a VA social survey conducted in June 1975, the veteran 
reported that he was working full time as a mechanic.  He 
confirmed the presence of anxiety, but indicated that he was 
not interested in receiving therapy for that anxiety.  The 
social worker noted that the veteran was preoccupied.  During 
a VA examination conducted shortly thereafter, in September 
1975, the veteran reported that he was still working, but 
often worried.  An examiner noted that the veteran avoided 
eye contact.  As well, he indicated that there was no 
evidence of a schizophrenic personality and that the 
appropriate diagnosis was anxiety neurosis.  The same 
examiner confirmed these findings and diagnosis during a 
subsequent VA examination conducted in September 1977.  



Based on the reports of these examinations, in a rating 
decision dated October 1977, the M&ROC recharacterized the 
veteran's psychiatric disability as anxiety reaction.  

According to a letter from RLP (initials), MD, the veteran 
began seeking treatment for anxiety and related ulcers 
sometime prior to September 1992.  However, Dr. RLP's 
treatment records note no symptoms attributable to the 
veteran's service-connected psychiatric disability.  

In November 1998, the veteran had a VA mental disorders 
examination, during which he reported that, when he was in a 
situation of distrust, he became anxious and nervous.  He 
also reported occasional sadness.  

The examiner conducted comprehensive testing, indicated that 
the veteran met the criteria for PTSD, but not generalized 
anxiety disorder, characterized the veteran's PTSD as mild, 
noted that he had been functioning well and receiving no 
psychiatric treatment, and opined that PTSD did not interfere 
with his employability.  He explained that he was unemployed 
due to physical limitations.  He assigned PTSD a Global 
Assessment of Functioning (GAF) score of 60 to 65.   

In May 2001, the veteran presented to a VA mental health 
clinic on referral from his physician.  He reported that 
several years prior to his visit, his memories of Vietnam and 
his psychiatric symptoms resurfaced after he began writing a 
letter in support of getting compensation for PTSD.  

He identified these symptoms as bad dreams, irritability, 
difficulty getting along with his spouse, a lack of interest 
in recreational activities, a lack of motivation, past vague 
suicidal thoughts, and memory difficulties.  He noted that he 
had been married to his spouse for 31 years, together with 
his spouse, babysat his grandchild three times weekly, and 
played cards with his buddy most evenings.  He indicated that 
the only psychiatric treatment he had ever received was one 
prescription, which he took for five to seven weeks.  




The examiner noted that the veteran was groomed, pleasant and 
cooperative, spoke clearly and with normal inflection, made 
good eye contact, was not depressed and laughed at jokes with 
an appropriate affect, had logical, coherent and goal-
directed speech with no evidence of psychosis, was oriented 
times three with intact memory, and had good attention, 
concentration, abstractive ability, and insight, poor 
calculating ability, and intact judgment.  

The examiner assigned the veteran's PTSD a GAF score of 60.  
She summarized that the veteran got along with his children, 
was quite intelligent and motivated to get help, but that 
given the fact that his wife had multiple sclerosis, his 
situation at home could worsen if his spouse's condition 
worsened.  

The veteran had a VA PTSD examination in September 2001.  He 
reported that, following discharge from service, he had odd 
jobs and then worked for 25 years at a dairy before retiring 
due to cardiac problems.  

He also reported the following symptoms: hyperactive startle 
reflex, disorientation, a tendency to strike out defensively, 
bad dreams, vivid recollections of Vietnam, and a past 
history of anger, which he learned to control.  He stated 
that he had four children, with whom he had a good 
relationship.  He denied hallucinations and suicidal and 
homicidal ideation.   

The examiner noted that the veteran was casually groomed and 
cooperative, but somewhat irritable, and had appropriate eye 
contact, logical and goal-oriented thought production with no 
looseness of association, flight of ideas, pressured speech, 
tangentiality, or circumstantiality, an intact sensorium, a 
grossly intact memory, fair abstractive ability, average 
intelligence, fair attention, concentration, insight and 
judgment.  The examiner characterized PTSD as mild and 
assigned a GAF score of 60 to 65.

Since 2001, the veteran has continued to receive treatment at 
a VA mental health clinic for his psychiatric symptomatology.  
During treatment visits, examiners prescribed medication and 
noted the following symptoms related to PTSD: dreams and 
flashbacks about Vietnam, difficulty sleeping and getting 
along with his spouse, a neutral, euthymic mood, a mildly 
constricted affect, anxiety, irritability, memory trouble 
(testing later showed no memory abnormalities, but rather, 
cognitive difficulties secondary to sleep apnea), vague, 
passive thoughts of death and suicide without plan or intent, 
and anger. 

In October 2001, one examiner characterized the veteran's 
depression and PTSD as stable.  On more than one occasion in 
2002, the veteran reported that his medication had resulted 
in some improvement.  During a neuropsychological evaluation 
conducted in February 2003, he reported that he did not have 
significant depression, anger, anxiety, or symptoms of 
thought disorder, most often related well to his spouse, and 
had a pretty good relationship with his daughter.  On that 
date, the examiner assigned a GAF score of 65. 

In June 2003, the veteran had a VA review examination for 
PTSD.  On that date, he reported that he had been married to 
the same spouse for 34 years and had four children, including 
one who lived with him, interacted with only two of his 13 
siblings, had worked for 25 years, but quit after heart 
surgery, and had limited social support and difficulty 
interacting with people due to irritability and anger.  

The examiner noted that the veteran had fair eye contact and 
a somewhat irritable mood with a congruent, stable affect, 
and linear, goal-directed thoughts without any signs of 
thought blocking or tangentiality.  He denied hallucinations, 
delusions, paranoia and homicidal ideation, but reported 
intermittent vague thoughts of suicide without intent, 
ideation or plan.  He had clear sensorium, was oriented times 
three, and had fair abstractive ability, good attention and 
concentration, fair insight, and no gross decline in judgment 
abilities.  The examiner noted that his lifestyle was very 
limited by staying at home, characterized PTSD as moderate, 
and assigned that disorder a GAF score of 60.  He elaborated 
that he showed avoidant behavior as well as increased 
startling and hypervigilance in the form of poor sleep, 
irritability and anger control issues.  

The examiner indicated that there had not been significant 
change in the veteran's PTSD symptoms since the prior 
evaluation, and according to his treating physician, those 
symptoms were under reasonable control.   

The above evidence of record establishes that, since May 
2002, when the veteran filed his claim for an increased 
evaluation for PTSD and anxiety reaction, his psychiatric 
symptoms have manifested primarily as nightmares and 
flashbacks of Vietnam, difficulty sleeping and getting along 
with others, mood disturbances, anxiety, irritability, anger, 
and vague, passive thoughts of suicide without plan or 
intent.  According to medical professionals, these symptoms 
cause mild to moderate occupational and social impairment and 
are under reasonable control.   

Since 1998, medical professionals have assigned the veteran's 
PTSD and anxiety reaction GAF scores ranging from 60 to 65.  

As noted earlier, according to the Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) (DSM-IV), which VA 
has adopted at 38 C.F.R. §§ 4.125, 4.130 (2004), GAF scores 
of 51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores of 61 to 70 reflect mild symptoms (e.g., depressed 
mood and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  

These definitions confirm that, according to the medical 
professionals noted above, over the last six years, the 
veteran's psychiatric symptoms have varied in severity from 
mildly to moderately disabling.  

At his May 2003 hearing, the veteran reported many severe 
symptoms associated with his psychiatric disability, symptoms 
that would warrant an evaluation in excess of 30 percent 
pursuant to Diagnostic Codes 9400 and 9411.  However, he 
reported no such symptoms during treatment visits or VA 
examinations.  

Moreover, the medical evidence of record does not objectively 
confirm that such symptoms exist.  Rather, according to that 
evidence, no medical professional has ever attributed 
abnormal speech, panic attacks, difficulty in understanding 
complex commands, memory loss, or impaired judgment to the 
veteran's PTSD and anxiety reaction, or specifically 
indicated that symptoms of these disorders cause occupational 
impairment.  Accordingly, a schedular evaluation in excess of 
30 percent may not been assigned. 


Extraschedular Consideration

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

In addition, there is no indication that the schedular 
criteria are inadequate to evaluate the disability at issue 
in this appeal.  As previously noted, the evidence does not 
establish that this disability, alone, causes marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation) or necessitates frequent periods 
of hospitalization.  Accordingly, the veteran's claim does 
not present such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards.  

In light of this fact, the Board is not required to remand 
this claim to the M&ROC for the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) (2004).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board recognizes that the rating schedule is designed to 
accommodate changes in condition, and that the veteran may be 
awarded an increased evaluation in the future should his 
disability picture change.  See 38 C.F.R. § 4.1 (2004).  At 
present, however, the Board finds that the 30 percent 
evaluation that is assigned the veteran's psychiatric 
disability is the most appropriate given the medical evidence 
of record.

Based on the foregoing, the Board concludes that the criteria 
for an increased evaluation for PTSD and anxiety reaction 
have not been met.  In reaching its decision, the Board 
considered the complete history of the disability at issue as 
well as the current clinical manifestations and the effect 
the disability has on the earning capacity of the veteran.  
38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  In addition, the Board 
considered the applicability of the benefit-of-the-doubt 
doctrine, but as there was no approximate balance of positive 
and negative evidence of record, reasonable doubt could not 
be resolved in the veteran's favor.


CUE

In an April 9, 2001 rating decision, the RO granted 
entitlement to service connection for tinnitus and assigned 
that disability an evaluation of 10 percent.  In a letter 
dated June 2001, the RO notified the veteran of the rating 
decision and of his appellate rights with regard to the 
decision.  The veteran did not, however, appeal it to the 
Board.  The April 9, 2001 rating decision is therefore final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2001).  The veteran now claims that the 
April 9, 2001 decision should be revised or reversed on the 
basis that it involved CUE.

Previous determinations that are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. § 
3.105(a) (2004).  As the RO's April 9, 2001 rating decision 
is final, it is subject to collateral attack under the theory 
of CUE.  However, for the reasons that follow, the Board 
concludes that this decision did not involve CUE.

The CAVC has held that, for there to be a valid claim of CUE, 
either the correct facts, as they were known at the time, 
were not before the adjudicator or the statutory or 
regulatory provisions extant at that time were incorrectly 
applied.  In addition, the error must be "undebatable" and of 
the sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made."  A 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

A mere difference of opinion in the outcome of the 
adjudication or a disagreement as to how facts were weighed 
and evaluated does not provide a basis upon which to find 
that VA committed administrative error during the 
adjudication process.  See Luallen v. Brown, 8 Vet. App. 92 
(1995); Russell, 3 Vet. App. at 310; Damrel, 6 Vet. App. at 
242.  The alleged error must be of fact or of law, and when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, clear 
and unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993), en banc review denied, 6 Vet. App. 162 (1994).  

Prior to deciding whether the M&ROC's April 9, 2001 rating 
decision involves CUE, the Board must determine whether, as a 
threshold matter, the veteran has plead CUE with the 
specificity required by law.  In order to raise a valid claim 
of CUE, a claimant must specifically indicate what the error 
is and, unless clear on its face, he must also provide 
persuasive reasons as to why the decision would have been 
manifestly different but for the error.  Id.  



If a claimant fails to identify the specific error or does 
not show that the outcome of the case would have been 
manifestly different, the claim that a prior decision was 
based on CUE will be denied as a matter of law.  See Luallen, 
8 Vet. App. at 96. 

In this case, the veteran, through his representative, has 
plead a valid claim of CUE in the M&ROC's April 9, 2001 
rating decision.  Specifically, he contends that the M&ROC 
misinterpreted, and incorrectly applied to his claim, the 
rating criteria of 38 C.F.R. § 4.87, Diagnostic Code 6260, 
then in effect.  

He argues that, under the criteria of Diagnostic Code 6260 in 
effect on April 9, 2001, the M&ROC should have assigned him 
two separate 10 percent evaluations for bilateral tinnitus: 
one for each ear.  Given that the veteran's argument 
satisfies the threshold matter of pleading CUE with 
specificity, the question becomes whether the M&ROC's April 
9, 2001 rating decision involves CUE.

The Board acknowledges the veteran's argument.  However, it 
finds that the correct facts, as they were known at that 
time, were before the M&ROC on April 9, 2001.  When the M&ROC 
rendered its decision, the claims file consisted of: the 
veteran's service medical and personnel records, VA and 
private treatment records, VA examination reports, records 
from the Social Security Administration and written 
statements of the veteran and his representative, all of 
which the M&ROC considered in assigning the veteran a 10 
percent evaluation for tinnitus.  

The veteran does not contend that the factual record 
available to the M&ROC on April 9, 2001 was either incomplete 
or incorrect.  Accordingly, the veteran's CUE claim is not 
sustainable on the basis that the correct facts, as known on 
April 9, 2001, were not before the M&ROC. 

The Board also finds that the M&ROC correctly applied the 
statutory and regulatory provisions in effect on April 9, 
2001.  

At that time, Diagnostic Code 6260 provided that a 10 percent 
evaluation was assignable for recurrent tinnitus, see 38 
C.F.R. § 4.87, Diagnostic Code 6260 (2001), and the rating 
schedule did not distinguish between tinnitus in one ear or 
bilateral tinnitus.  As explained in greater detail below, 
since then, in a precedential opinion, VA's General Counsel 
has confirmed that Diagnostic Code 6260, as in effect prior 
to June 10, 1999, and as amended as of that date, authorized 
only a single 10 percent evaluation for tinnitus, regardless 
of whether tinnitus was perceived as unilateral, bilateral or 
in the head.  VAOPGCPREC 2-2003 (May 22, 2003).  

Precedential opinions of VA's General Counsel are binding on 
the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 
38 C.F.R. § 14.507(b) (2004); Splane v. West, 216 F.3d 1058 
(Fed. Cir. 2000).  Given that the M&ROC assigned the 
veteran's bilateral tinnitus a single 10 percent evaluation, 
the veteran's CUE claim is not sustainable on the basis that 
the statutory and/or regulatory provisions in effect on April 
9, 2001 were incorrectly applied.  

In summary, the Board finds that, the correct facts, as they 
were known at that time, were before the M&ROC on April 9, 
2001, and at that time, the M&ROC correctly applied the 
statutory and regulatory provisions then in effect.  Based on 
these findings, the Board concludes that the April 9, 2001 
rating decision, in which the M&ROC granted the veteran 
service connection for tinnitus and assigned that disability 
an evaluation of 10 percent, does not involve CUE.  The 
veteran's claim for a revision or reversal of that decision 
must therefore be denied.


Separate Evaluation for Tinnitus

As previously indicated, in a rating decision dated April 
2001, the M&ROC service connected the veteran for tinnitus 
and assigned that disability a 10 percent evaluation pursuant 
to 38 C.F.R. § 4.87, Diagnostic Code 6260, effective August 
29, 2000.  This 10 percent evaluation is the maximum 
schedular evaluation available for tinnitus pursuant to this 
regulatory provision.  

In a written statement received in February 2003, the 
veteran's representative, on the veteran's behalf, filed a 
claim for two separate 10 percent evaluations for tinnitus: 
one for each ear. 

During the course of this appeal, the regulatory provision of 
38 C.F.R. § 4.87, Diagnostic Code 6260, was amended, 
effective June 13, 2003.  The M&ROC informed the veteran of 
this amendment in a statement of the case issued in March 
2004.  

As a result of this amendment, there are now additional notes 
following Diagnostic Code 6260.  Relevant to the veteran's 
claim, Note (2), as amended, indicates that the adjudicator 
should:

[a]ssign only a single evaluation for 
recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in 
the head.

38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2), as amended 
and published at 68 Fed. Reg. 25,822, 25,823 (May 14, 2003).

The veteran and his representative argue that because the 
veteran's claim was in an active stage at the time of the 
regulatory change, the amended Diagnostic Code 6260, 
effective after the date of the veteran's claim, cannot be 
retroactively applied to his claim.  

In the precedential opinion VAOPGCPREC 7-03 (Application of 
Veterans Claims Assistance Act of 2000 to Claims Pending on 
Date of Enactment), VA's General Counsel ruled that,

[p]ursuant to Supreme Court and Federal 
Circuit precedent, when a new statute is 
enacted or a new regulation is issued 
while a claim is pending before VA, VA 
must first determine whether the statute 
or regulation identifies the types of 
claims to which it applies.  

If the statute or regulation is silent, 
VA must determine whether applying the 
new provision to claims that were pending 
when it took effect would produce 
genuinely retroactive effects.  If 
applying the new provision would produce 
such retroactive effects, VA ordinarily 
should not apply the new provision to the 
claim.  If applying the new provision 
would not produce retroactive effects, VA 
ordinarily must apply the new provision.

VAOPGCPREC 7-03, p. 17.  As discussed below, however, the May 
14, 2003 regulatory amendment, effective June 13, 2003, 
merely clarifies long-standing VA practice with regard to 
rating tinnitus, and as such, no retroactive effect is 
produced in applying the amended Diagnostic Code 6260 to the 
veteran's claim.  

That revised regulation does not contain any substantive 
change to the former regulation that affects this particular 
case.  Rather, it acts as clarification by indicating more 
explicitly the method by which tinnitus is to be evaluated 
under Diagnostic Code 6260.  The intended effect of the 
amendment is to codify a long-standing VA practice of 
assigning recurrent tinnitus a single 10 percent evaluation - 
whether it is perceived in one ear, both ears, or somewhere 
in the head.  68 Fed. Reg. at 25,822.

In a precedential opinion, VA's General Counsel ruled that 
Diagnostic Code 6260, as in effect prior to June 10, 1999, 
and as amended as of that date, authorized only a single 10 
percent evaluation for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral or in the 
head.  VAOPGCPREC 2-03.  In reaching its holding, VA's 
General Counsel noted VA's discussion of the nature of 
tinnitus in a recent notice of proposed rulemaking concerning 
the rating schedule provision governing tinnitus, published 
at 67 Fed. Reg. 59,033 (2002).  The notice of proposed 
rulemaking indicates that true tinnitus, i.e., the perception 
of sound in the absence of an external stimulus, appears to 
arise from the brain, rather than from the ears.  

VA's General Counsel found that: 

[t]he undifferentiated nature of the 
source of the noise that is tinnitus is 
the primary basis for VA's practice, as 
reflected in the notice of proposed 
rulemaking, of rating tinnitus as a 
single disease entity.  

VAOPGCPREC 2-03, p. 3.  

VA's General Counsel then determined that the original and 
revised versions of Diagnostic Code 6260, even prior to the 
most recent regulatory amendment, authorized the assignment 
of only a single 10 percent evaluation for tinnitus, 
regardless of whether it was perceived as unilateral, 
bilateral or in the head, and specifically precluded the 
assignment of separate evaluations for bilateral tinnitus.  
VA's General Counsel concluded that the most recent 
regulatory amendment, effective June 13, 2003, involved no 
substantive change.  Id.  As previously indicated, 
precedential opinions of VA's General Counsel are binding on 
the Board.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 14.507(b); 
Splane, 216 F.3d at 1058.  

The veteran and his representative argue that VAOPGCPREC 2-03 
is inadequate and incomplete as it does not discuss the 
applicability of 38 C.F.R. § 4.25(b).  They specifically 
assert that, absent clear statutory language indicating that 
a 10 percent evaluation is applicable to bilateral or 
unilateral tinnitus, the provision of 38 C.F.R. § 4.25(b) 
allows for separate 10 percent evaluations for each ear 
affected by tinnitus.  

The veteran and his representative also argue that VA's 
General Counsel based this precedent opinion on reasoning 
supported by certain treatises, which are general in nature 
and cannot be applied to the specific facts of the veteran's 
case.  These treatises specifically support the finding that 
true tinnitus arises from the brain, rather than the ears, a 
finding that the veteran emphatically denies.  


The veteran and his representative point out that the 
assignment of separate evaluations is dependent upon the 
finding that the disease entity is productive of distinct and 
separate symptoms, and that it is only the evaluation of the 
same "disability" or the same "manifestations" under 
various diagnoses that is not allowed.  See 38 C.F.R. § 4.14 
(2003); Brady v. Brown, 4 Vet. App. 203, 206 (1993).  

In response, the Board notes that it may not consider 
tinnitus two separate disabilities under 38 C.F.R. § 4.25(b), 
merely because the veteran perceives the tinnitus as 
affecting both of his ears.  The record does not reflect that 
the veteran possesses a recognized degree of medical 
knowledge to characterize his tinnitus as two separate 
disabilities or to contradict the findings utilized in VA 
rulemaking.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Rather, the Board is bound to apply governing VA legal 
authority, to include precedential VA General Counsel 
opinions.  As the pertinent VA General Counsel opinion makes 
clear, the disease entity of "tinnitus" has but one 
symptom, namely, the perception of sound in the brain without 
acoustic stimulus.  Because tinnitus does not produce 
separate and distinct symptoms, the assignment of separate 
evaluations for the right and the left ears is not 
appropriate. 

In sum, the rating schedule contemplates that tinnitus (like 
a number of other conditions) is but a single disability 
whether one or both ears are involved, and that separate 
ratings per ear are not permitted.  See VAOPGCPREC 2-03.  On 
this point, the denial of the veteran's claim is based on a 
lack of entitlement under the law.  The law, in particular 
the regulation governing schedular evaluations of tinnitus, 
is dispositive of this claim.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

Inasmuch as the veteran does not argue, and the evidence does 
not suggest, that the symptoms attributable to the veteran's 
tinnitus would be more appropriately evaluated under an 
alternate diagnostic code in the rating schedule, or that his 
tinnitus results in unusual disability, the Board finds no 
basis upon which to assign a higher initial evaluation for 
that disability.  

In reaching this decision, the Board considered the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2004), to include 38 C.F.R.§ 3.321(b)(1) (2004).


Extraschedular Consideration

The Board is precluded by regulation from assigning an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) in 
the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.  Here, the M&ROC has provided the regulation 
and obviously considered its application in this case.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an M&ROC conclusion that a claim 
does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1), or from reaching such conclusion on 
its own.  

The Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the VA Under 
Secretary for Benefits or the Director of the VA Compensation 
and Pension Service might consider exceptional or unusual.  
Shipwash, 8 Vet. App. at 227.

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  


In this regard, the Board notes that the M&ROC has provided 
the applicable regulation and no argument has been expressed 
by the veteran for an extraschedular evaluation.  Nor do the 
statements of the veteran or his representative imply that 
extraschedular evaluation is sought in the spirit of the 
basic underlying claim for increased compensation benefits 
for tinnitus.  Indeed, the argument has been directed solely 
to the interpretation of the schedular criteria.  

Thus, the Board finds that it is not material to the 
determination in this case.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question.  


ORDER

Entitlement to an evaluation in excess of 30 percent for PTSD 
with anxiety reaction is denied.  

The April 9, 2001 rating decision wherein the M&ROC granted 
entitlement to service connection for tinnitus with 
assignment of a 10 percent evaluation not having constitute 
CUE, the appeal is denied.  

Entitlement to separate 10 percent evaluations for each ear 
pursuant to the provisions of 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2004), for the veteran's bilateral tinnitus is 
denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



